Citation Nr: 1219762	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for stress fracture, right knee.

2. Entitlement to an initial rating in excess of 10 percent for stress fracture, left knee.

3. Entitlement to an initial rating in excess of 10 percent for stress fracture, right ankle.

4. Entitlement to an initial rating in excess of 10 percent for stress fracture, left ankle.

5. Entitlement to an initial rating in excess of 10 percent for stress fracture calcaneal, right foot.

6. Entitlement to an initial rating in excess of 10 percent for stress fracture calcaneal, left foot.

7.  Entitlement to an initial compensable rating for stress fracture, left shin.

8.  Entitlement to an initial compensable rating for stress fracture, right shin.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 2006 through December 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for stress fracture, right and left knees; stress fracture, right and left ankles; stress fracture, calcaneal, right and left feet, and stress fractures, right and left shins, and assigned 0 percent disability ratings for each, effective December 16, 2006.  Thereafter, jurisdiction of this case was transferred back to the Chicago RO.  By December 2009 rating decision, the RO granted initial 10 percent ratings for stress fracture, right knee; stress fracture, left knee; stress fracture, right ankle; stress fracture, left ankle; stress fracture, calcaneal, right foot; and stress fracture, calcaneal, left foot, effective December 16, 2006.  The Veteran continued his appeal for higher ratings.  



FINDING OF FACT

Prior to the promulgation of a decision in this appeal, in a letter dated in May 2012, the Veteran's representative indicated that he wished to withdraw the appeals for initial ratings in excess of 10 percent for the service-connected stress fracture, right knee; stress fracture, left knee; stress fracture, right ankle; stress fracture, left ankle; stress fracture calcaneal, right foot; and stress fracture calcaneal, left foot; and appeals for compensable ratings for stress fracture, left and right shins.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a letter dated in May 2012, the Veteran's representative indicated that the Veteran wished to withdraw the appeals for initial ratings in excess of 10 percent for the service-connected stress fracture, right knee; stress fracture, left knee; stress fracture, right ankle; stress fracture, left ankle; stress fracture calcaneal, right foot; and stress fracture calcaneal, left foot; and appeals for compensable ratings for stress fracture, left and right shins.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  As the Veteran's representative has withdrawn the appeals, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review these appeals.



ORDER

The appeal for an initial rating in excess of 10 percent for stress fracture, right knee, is dismissed.

The appeal for an initial rating in excess of 10 percent for stress fracture, left knee, is dismissed.

The appeal for an initial rating in excess of 10 percent for stress fracture, right ankle, is dismissed.

The appeal for an initial rating in excess of 10 percent for stress fracture, left ankle, is dismissed.

The appeal for an initial rating in excess of 10 percent for stress fracture calcaneal, right foot, is dismissed.

The appeal for an initial rating in excess of 10 percent for stress fracture calcaneal, left foot, is dismissed.

The appeal for an initial compensable rating for stress fracture, left shin, is dismissed.

The appeal for an initial compensable rating for stress fracture, right shin, is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


